Exhibit 99.1 HERSHA HOSPITALITY TRUST 510 Walnut Street, 9th Floor Philadelphia, PA 19016 Phone: 215-238-1046 Fax: 215-238-0157 www.hersha.com For Immediate Release Contact:Ashish Parikh, CFO Ph: (215) 238-1046 HERSHA HOSPITALITY ANNOUNCES SECOND QUARTER 2007 EARNINGS Year-over-Year Second Quarter 2007 and Other Highlights · Adjusted FFO (“AFFO”) Improved 20% to $0.42 Per Diluted Share · Consolidated RevPAR Increased 17% · Consolidated Adjusted EBITDA Grew 71% · Consolidated Adjusted EBITDA Margin Expanded 110 Basis Points · Revises 2uidance to $1.16 to $1.18 per share from $1.14 to $1.18 per share PHILADELPHIA, PA(Business Wire)—August 8, 2007 Hersha Hospitality Trust (AMEX: HT) owner of nationally franchisedpremium full service and limited service hotels, today announced earnings for the second quarter ended June 30, 2007. Financial Highlights for the Second Quarter 2007 Net income applicable to common shareholders for the second quarter of 2007 was $6.6 million, or $0.16 per common share as compared to net income of $2.2 million, or $0.09 per common share for the second quarter of 2006. Over the last year, the Company has transformed its portfolio by purchasing high quality hotels with premium revenue per available room (RevPAR) in key markets such as New York and Northern California on an accretive basis. Additionally, several of Hersha’s younger hotels have begun to stabilize their occupancy levels, resulting in increased contribution to the Company’s cash flow and earnings. Operating income for the three months ended June 30, 2007 was $17.9 million compared to $9.2 million for the same period in 2006. The increase in operating income resulted from strong revenue improvement from growth in average daily rate (ADR), the addition of 13 hotels over the last year and growth in the size of the average hotel in the Company’s portfolio, each of which has increased the scale of Hersha’s operations enabling the Company to better absorb administrative costs.Adjusted funds from operations (AFFO) for the second quarter of 2007 increased to $0.42 per diluted common share and unit from $0.35 per diluted common share and unit for the same quarter of 2006. A reconciliation of AFFO to net income applicable to common shares, the most directly applicable U.S. GAAP measure, is included at the end of this release. Mr. Jay H. Shah, Chief Executive Officer, noted, “Our second quarter and first half of 2007 results showed excellent progress by a number of metrics. We had very strong double-digit RevPAR growth and we expanded our consolidated hotel margins. During the quarter, we added our 13th hotel in the New York City metropolitan market with the purchase of the Hotel 373 in Manhattan and bolstered our presence with several development investments. Additionally, we made progress on our goal of increasing the percentage ownership of our unconsolidated hotels with increased ownership of our two Glastonbury, Connecticut properties.” For the three-month period ended June 30, 2007, consolidated total hotel operating revenues increased 66% to $63.5 million from $38.2 million in the second quarter of 2006 driven primarily by hotel acquisitions and growth in room revenues.RevPAR for the Company’s consolidated hotels (57 hotels) increased 16.7% on a year-over-year basis to $104.04 driven by a 14.0% increase in ADR to $130.21 and a 183 basis point improvement in occupancy to 79.90% for the quarter. Gross operating profit (GOP) margins for the Company’s consolidated hotels increased approximately 170 basis points to 48.8% from 47.1%, as compared to the second quarter of 2006.GOP margins improved as a result of stronger top-line performance and the impact of rate based revenue growth.A result of growth in the company’s portfolio and an improved mix of hotels with higher margins, adjusted EBITDA for consolidated hotels increased 71% to $25.8 million for the second quarter of 2007 as compared to the second quarter 2006.Adjusted EBITDA margins for the quarter increased 110 basis points to 40.6% for the Company’s consolidated hotel portfolio. On a same-store basis for Hersha’s consolidated hotels (35 hotels), RevPAR for the second quarter of 2007 increased 8.8% on a year-over-year basis to $102.12 driven by a 6.8% increase in ADR to $127.50 and a 145 basis points improvement in occupancy to 80.09%. Same-store Adjusted EBITDA for the second quarter of 2007 increased 6.1% to $15.9 million. The Company’s same-store Adjusted EBITDA margin declined 81 basis points to 40.0% for the second quarter of 2007, as compared to the second quarter of 2006.Renovation disruptions at several stabilized properties, increases in utilities expenses, real estate taxes and new brand initiatives accounted for the majority of the decline in margins. Other Second Quarter 2007 Highlights v On June 1, the Company finalized the acquisition of the newly opened 70-room Hotel 373, located at 373 Fifth Avenue at 35th Street, in midtown Manhattan for $28.0 million and the associated $6.0 million acquisition of a Starbucks leasehold interest. v The Company also made several investments in its development financing program.Hersha purchased a land parcel in Brooklyn, New York, which will be used for an all suite hotel development and issued a $15.0 million mezzanine loan for a select service hotel in Lower Manhattan. These transactions are detailed in the supplemental schedules at the end of this release and posted to the “presentations and supplemental schedules” page of the Company’s Web site. Subsequent Events v On July 1, Hersha completed the purchase of the 134-room Holiday Inn-Norwich, Connecticut for $16.1 million, including the assumption of $8.2 million in debt. v The Company also purchased a second parcel of land in Brooklyn adjacent to its existing parcel, as a part of a two parcel assemblage, for $7.5 million for the development of an all suite hotel development. 2 Balance Sheet At June 30, 2007, Hersha Hospitality Trust had approximately $680.4 million of total consolidated debt outstanding, which included approximately $51.5 million of Trust Preferred Securities.Fixed rate debt, including variable rate debt fixed by an interest rate swap, amounted to approximately 91% of total consolidated debt.The weighted average interest rate on all of the Company’s fixed rate debt was approximately 6.20% for the second quarter.The weighted average life to maturity of the Company’s debt was 8.6 years.Total common shares and units of limited partnership interest of Hersha Hospitality Limited Partnership, the Company’s operating partnership subsidiary, outstanding at June 30, 2007 were 46.6 million. The Company ended the second quarter of 2007 with $68.0 million in development loans and land leases outstanding to nine hotel development projects. Mr. Shah commented, “We have been able to replace most of the paydowns in our development loans with new Manhattan development opportunities with similar yields.Our development investments continue to demonstrate the depth of our relationships in New York City, the nation’s best lodging market and a market to which we have a long-term ownership commitment.” Dividend For the second quarter of 2007, Hersha Hospitality Trust declared common share and limited partnership unit dividends of $0.18 per common share and unit.The Company’s common dividend represents the 33rd consecutive quarterly dividend at this amount since the Company’s 1999 initial public offering and represents a yield of approximately 6.9% based upon the closing price of Hersha Hospitality Trust stock on August 7, 2007.Hersha’s annualized dividend of $0.72 per common share is approximately 61-62% of the Company’s forecasted AFFO for the fiscal year ending December 31, 2007. The Board of Trustees also declared a second quarter cash dividend of $0.50 per Series A Preferred Share. Financial Outlook for 2007 Assuming a continued strong U.S. economy and limited supply growth in its markets, the Company anticipates that its current portfolio will contribute to another year of strong growth in AFFO in 2007.The Company is updating its financial guidance for the full year ended December 31, 2007 as follows: Net income available to common shareholders is now expected to be $10.25 million to $11.5 million, or $0.22 to $0.25 per weighted average diluted share outstanding.This is revised from previous financial guidance due to completed acquisitions, increased development loans and increased depreciation and amortization from the acquisition of hotels. · 2007 Adjusted EBITDA is now expected to be $111.5 million to $113.0 million · 2007 AFFO is now expected to be $1.16 to $1.18 per weighted average diluted share outstanding 3 The Company’s expectations for net income available to common shareholders, net income available to common shareholders per weighted average diluted share outstanding, Adjusted EBITDA and AFFO per diluted share for the full year ended December 31, 2007 are based upon the Company achieving consolidated same-store RevPAR growth of 6.5% to 8.5% and consolidated portfolio RevPAR growth of 12% to 14%, as compared to the full year 2006. Second Quarter 2007 Earnings Conference Call The Company will host a conference to discuss its financial results tomorrow, Thursday, August 9, 2007 at 10:00 AM Eastern time.Hosting the call will be Mr. Jay H. Shah, Chief Executive Officer, Mr. Neil H. Shah, President and Chief Operating Officer, and Mr. Ashish Parikh, Chief Financial Officer. The live conference call can be accessed by dialing (800)-289-0572 or for international participants (913) 981-5543.A replay of the call will be available from August 9, 2007, through August 23, 2007. The replay can be accessed by dialing (888) 203-1112 or for international participants (719) 457-0820.The passcode for the call and the replay is 9347242. About Hersha Hospitality Hersha Hospitality Trust is a self-advised real estate investment trust, which owns interests in 73 hotels totaling 9,395 rooms, primarily along the Northeast Corridor from Boston to Washington DC.The Company also owns hotels in Northern California and Scottsdale, Arizona.Hersha focuses on high quality upscale hotels in high barrier to entry markets.More information on the Company and its portfolio of hotels is available on Hersha’s Web site at http://www.hersha.com. Forward Looking Statement Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement.For a description of these factors, please review the information under the heading “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities Exchange Commission (SEC). 4 HERSHA HOSPITALITY TRUST Balance Sheet (in thousands, except shares and per share data) June30, 2007 December31, 2006 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ 901,914 $ 807,784 Investment in Joint Ventures 58,174 50,234 Development Loans Receivable 44,716 47,016 Cash and Cash Equivalents 9,571 10,316 Escrow Deposits 16,574 14,927 Hotel Accounts Receivable, net of allowance for doubtful accounts of $50 and $30 10,219 4,608 Deferred Costs, net of Accumulated Amortization of $2,270 and $1,543 8,724 7,525 Due from Related Parties 2,237 4,059 Intangible Assets, net of Accumulated Amortization of $758 and $618 5,720 5,594 Other Assets 18,646 16,145 Total Assets $ 1,076,495 $ 968,208 Liabilities and Shareholders’ Equity: Line of Credit $ 48,800 $ 24,000 Mortgages and Notes Payable, net of unamortized discount of $59 and $1,312 631,559 556,542 Accounts Payable, Accrued Expenses and Other Liabilities 16,149 14,740 Dividends and Distributions Payable 9,354 8,985 Due to Related Parties 3,555 3,297 Total Liabilities 709,417 607,564 Minority Interests: Common Units $ 36,953 $ 25,933 Interest in Consolidated Joint Ventures 2,671 3,092 Total Minority Interests 39,624 29,025 Shareholders' Equity: Preferred Shares - 8% Series A, $.01 Par Value, 29,000,000 Shares Authorized, 2,400,000 Shares Issued and Outstanding at June 30, 2007 and December 31, 2006, respectively.(Aggregate Liquidation Preference $60,000 at June 30, 2007 and December 31, 2006, respectively) 24 24 Common Shares - Class A, $.01 Par Value, 80,000,000 Shares Authorized, 40,986,779 and 40,671,950 Shares Issued and Outstanding at June 30, 2007 and December 31, 2006, respectively. 410 405 Common Shares - Class B, $.01 Par Value, 1,000,000 Shares Authorized,None Issued and Outstanding - - Accumulated Other Comprehensive Income 221 233 Additional Paid-in Capital 390,993 381,592 Distributions in Excess of Net Income (64,194 ) (50,635 ) Total Shareholders' Equity 327,454 331,619 Total Liabilities and Shareholders’ Equity $ 1,076,495 $ 968,208 5 HERSHA HOSPITALITY TRUST Summary Results (in thousands, except shares and per share data) Three Months Ended Six Months Ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 Revenue: Hotel Operating Revenues $ 63,478 $ 38,183 $ 109,868 $ 62,084 Interest Income from Development Loans 1,331 295 2,634 723 Land Lease Revenue 1,117 - 2,205 - Hotel Lease Revenue 195 - 332 - Other Revenue 186 230 327 424 Total Revenues 66,307 38,708 115,366 63,231 Expenses: Hotel Operating Expenses 34,544 21,392 63,613 37,350 Hotel Ground Rent 190 216 439 378 Land Lease Expense 619 - 1,233 - Real Estate and Personal PropertyTaxes and Property Insurance 2,891 1,460 5,787 2,947 General and Administrative 1,621 1,812 3,832 2,976 Depreciation and Amortization 8,560 4,609 16,801 8,405 Total Operating Expenses 48,425 29,489 91,705 52,056 Operating Income 17,882 9,219 23,661 11,175 Interest Income 323 322 454 480 Interest Expense 10,975 5,923 21,285 11,541 Loss on Debt Extinguishment - 908 - 1,163 Income (Loss) before income (loss) fromUnconsolidated Joint Venture Investments, Minority Interests and Discontinued Operations 7,230 2,710 2,830 (1,049 ) Income (loss) from UnconsolidatedJoint Venture Investments 1,741 769 904 (341 ) Income (Loss) before Minority Interests andDiscontinued Operations 8,971 3,479 3,734 (1,390 ) Income (Loss) allocated to Minority Interest inContinuing Operations 1,176 690 176 (325 ) Income (Loss) from Continuing Operations 7,795 2,789 3,558 (1,065 ) Discontinued Operations Gain on Disposition of Hotel Properties - 434 - 434 Income from Discontinued Operations - 153 - 123 Income from Discontinued Operations - 587 - 557 Net Income (Loss) 7,795 3,376 3,558 (508 ) Preferred Distributions 1,200 1,200 2,400 2,400 Net Income (Loss)applicable toCommon Shareholders $ 6,595 $ 2,176 $ 1,158 $ (2,908 ) Basic earnings per share Income (loss) from continuing operationsapplicable to common shareholders $ 0.16 $ 0.06 $ 0.03 $ (0.15 ) Discontinued Operations - 0.03 - 0.02 Net Income (Loss) applicable to common shareholders $ 0.16 $ 0.09 $ 0.03 $ (0.13 ) Diluted earnings per share Income (loss) from continuing operations applicable to common shareholders $ 0.16 $ 0.06 $ 0.03 $ (0.15 ) Discontinued Operations - 0.03 - 0.02 Net Income (Loss) applicable to common shareholders $ 0.16 $ 0.09 $ 0.03 $ (0.13 ) Weighted Average Common Shares Outstanding Basic 40,642,569 25,469,708 40,590,499 22,903,225 Diluted 40,842,832 25,564,362 40,762,164 22,903,225 6 FFO and GAAP Reconciliation The National Association of Real Estate Investment Trusts (“NAREIT”) developed Funds from Operations (“FFO”) as a non-GAAP financial measure of performance of an equity REIT in order to recognize that income-producing real estate historically has not depreciated on the basis determined under GAAP.We calculate FFO applicable to common shares and Partnership units in accordance with the April 2002 National Policy Bulletin of NAREIT, which we refer to as the White Paper.The White Paper defines FFO as net income (loss) (computed in accordance with GAAP) excluding extraordinary items as defined under GAAP and gains or losses from sales of previously depreciated assets, plus certain non-cash items, such as depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Our interpretation of the NAREIT definition is that minority interest in net income (loss) should be added back to (deducted from) net income (loss) as part of reconciling net income (loss) to FFO. Our FFO computation may not be comparable to FFO reported by other REITs that do not compute FFO in accordance with the NAREIT definition, or that interpret the NAREIT definition differently than we do. The GAAP measure that we believe to be most directly comparable to FFO, net income (loss) applicable to common shares, includes depreciation and amortization expenses, gains or losses on property sales, minority interest and preferred dividends. In computing FFO, we eliminate these items because, in our view, they are not indicative of the results from our property operations. Hersha also presents Adjusted Funds from Operations (AFFO), which reflects FFO in accordance with the NAREIT definition further adjusted by: · adding back write-offs of deferred financing costs on debt extinguishment, both for consolidated and unconsolidated properties; · adding back amortization of deferred financing costs; · adding back non-cash stock expense; · adding back FFO attributed to our partners in consolidated joint ventures; and · making adjustments to ground lease payments, which are required by GAAP to be amortized on a straight-line basis over the term of the lease, to reflect the actual lease payment. FFO and AFFO do not represent cash flows from operating activities in accordance with GAAP and should not be considered an alternative to net income as an indication of Hersha’s performance or to cash flow as a measure of liquidity or ability to make distributions. We consider FFO and AFFO to be meaningful, additional measures of our operating performance because they exclude the effects of the assumption that the value of real estate assets diminishes predictably over time, and because they are widely used by industry analysts as a performance measures. We show both FFO from consolidated hotel operations and FFO from unconsolidated joint ventures because we believe it is meaningful for the investor to understand the relative contributions from our consolidated and unconsolidated hotels. The display of both FFO from consolidated hotels and FFO from unconsolidated joint ventures allows for a detailed analysis of the operating performance of our hotel portfolio by management and investors.We present FFO and AFFO applicable to common shares and Partnership units because our Partnership units are redeemable for common shares.We believe it is meaningful for the investor to understand FFO applicable to all common shares and Partnership units. 7 The following table reconciles FFO and AFFO for the periods presented to the most directly comparable GAAP measure, net income, for the same periods: HERSHA HOSPITALITY TRUST Adjusted Funds from Operations (AFFO) (in thousands, except shares and per share data) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Netincome (loss) applicable to common shares $ 6,595 $ 2,176 $ 1,158 $ (2,908 ) Income (loss) allocated to minority interest 1,176 690 176 (325 ) Income from discontinued operations allocated to minority interest - 21 - 18 (Income) loss from unconsolidated joint ventures (1,741 ) (769 ) (904 ) 341 Gain on sale of assets - (434 ) - (434 ) Depreciation and amortization 8,560 4,609 16,801 8,405 Depreciation and amortization from discontinued operations - - - 258 FFO related to the minority interests in consolidated joint ventures (310 ) (356 ) (112 ) (171 ) Funds from consolidated hotel operationsapplicable to common shares and Partnership units 14,280 5,937 17,119 5,184 Income (Loss) from Unconsolidated Joint Ventures 1,741 769 904 (341 ) Add: Depreciation and amortization of purchase pricein excess of historical cost 451 447 945 921 Interest in depreciation and amortization of unconsolidated joint ventures 1,809 1,445 3,002 2,401 Funds from unconsolidated joint ventures operations applicable to common shares and Partnership units 4,001 2,661 4,851 2,981 Funds from Operationsapplicable to common shares and Partnership units 18,281 8,598 21,970 8,165 Add: FFO related to the minority interests in consolidated joint ventures 310 356 112 171 Amortization of deferred financing costs 410 105 756 163 Deferred financing costs written off in debt extinguishment - 908 - 1,163 Interest in deferred financing costs written offin unconsolidated joint venture debt extinguishment - - - 207 Amortization of original issue discount on assumed debt - 3 16 3 Non cash stock expense 186 73 294 128 Straight-line Amortization of ground lease expense 66 68 133 131 Adjusted Funds from Operations $ 19,253 $ 10,111 $ 23,281 $ 10,131 AFFO per Diluted Weighted Average Common Sharesand Units Outstanding $ 0.42 $ 0.35 $ 0.51 $ 0.39 Diluted Weighted Average Common Shares and Units Outstanding 45,742,688 29,056,539 45,415,739 26,311,094 8 HERSHA HOSPITALITY TRUST Adjusted Funds from Operations (FFO) - 2007 FORECAST RECONCILIATION (in thousands, except shares and per share data) Low High Twelve Months Ending 12/31/2007 12/31/2007 Net Income applicable to common shares $ 10,250 $ 11,500 Less: (Income) from Unconsolidated Joint Ventures (2,200 ) (2,450 ) FFO related to the minority interests in consolidated joint ventures (750 ) (1,250 ) Add: Depreciation and amortization 34,000 34,000 Funds from Consolidated Hotel Operations 41,300 41,800 Incomefrom Unconsolidated Joint Ventures 2,200 2,450 Add: Depreciation and amortization 6,613 6,613 Funds from Unconsolidated Joint Ventures Operations 8,813 9,063 Funds from Operations 50,113 50,863 Add: Income allocated to minority interest in our operating partnership 1,200 1,500 Amortization of deferred financing costs 1,600 1,600 Non cash stock expense 650 650 Amortization of ground lease expense 265 265 Adjusted Funds from Operations $ 53,828 $ 54,878 Diluted Weighted Average Common Shares and Units Outstanding 46,325,000 46,325,000 Adjusted FFO per Diluted Weighted Average Common Shares and Units Outstanding $ 1.16 $ 1.18 9 EBITDA and GAAP Reconciliation Earnings Before Interest, Taxes, and Depreciation and Amortization (EBITDA) is a non-GAAP financial measure within the meaning of the Securities and Exchange Commission rules. Our interpretation of Adjusted EBITDA is that EBITDA derived from our investment in unconsolidated joint ventures should be added back to net income (loss) as part of reconciling net income (loss) to Adjusted EBITDA. Our Adjusted EBITDA computation may not be comparable to EBITDA reported by other companies that interpret the definition of EBITDA differently than we do. Management believes EBITDA to be a meaningful measure of a REIT's performance and that it should be considered along with, but not as an alternative to, net income, cash flow, FFO and AFFO, as a measure of the company's operating performance. HERSHA HOSPITALITY TRUST EBITDA (in thousands, except shares and per share data) Three Months Ended Six Months Ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 Net Income applicable to common shares $ 6,595 $ 2,176 $ 1,158 $ (2,908 ) Less: (Income) loss from Unconsolidated Joint Ventures (1,741 ) (769 ) (904 ) 341 Interest income (323 ) (322 ) (454 ) (480 ) Add: Income (Loss) allocated to minority interestfor continuing operations 1,176 690 176 (325 ) Income allocated to minority interestfor discontinued operations andgain on disposition of hotel properties - 84 - 81 Interest expense from continuing operations 10,975 5,923 21,285 11,541 Interest expense from discontinued operations - 228 - 465 Deferred financing costswritten off in debt extinguishment - 908 - 1,163 Distributions to Series A Preferred Shareholders 1,200 1,200 2,400 2,400 Depreciation and amortizationfrom continuing operations 8,560 4,609 16,801 8,405 Depreciation from discontinued operations - - - 258 Non-cash stock expense 186 73 294 128 Straight-line Amortization of ground lease expense 66 68 133 131 Adjusted EBITDA from consolidated hotel operations 26,694 14,868 40,889 21,200 Income (Loss) from Unconsolidated Joint Ventures 1,741 769 904 (341 ) Add: Depreciation and amortizationof purchase price in excess of historical cost 451 447 945 921 Adjustment for interest in interest expense,depreciation and amortizationof unconsolidated joint ventures 6,341 5,485 10,583 8,759 Adjusted EBITDA from unconsolidated joint venture operations 8,533 6,701 12,432 9,339 Adjusted EBITDA $ 35,227 $ 21,569 $ 53,321 $ 30,539 10 HERSHA HOSPITALITY TRUST Adjusted EBITDA - 2 (in thousands, except shares and per share data) Low High Twelve Months Ended December 31, 2007 December 31, 2007 Net Income applicable to common shares $ 10,250 $ 11,500 Less: Income from Unconsolidated Joint Ventures (2,200 ) (2,450 ) Interest income (1,000 ) (1,000 ) Add: Income allocated to minority interestin common units 1,200 1,500 Interest expense 41,000 41,000 Distributions to Series A Preferred Shareholders 4,800 4,800 Depreciation and amortization from continuing operations 34,000 34,000 Amortization of deferred financing costs 1,600 1,600 Non cash stock expense 650 650 Amortization of ground lease expense 265 265 Adjusted EBITDA from consolidated hotel operations 90,565 91,865 Income (Loss) from Unconsolidated Joint Ventures 2,200 2,450 Add: Interest expense 11,850 11,850 Depreciation and amortizationof purchase price in excess of historical cost 1,800 1,800 Interest in depreciation and amortizationof unconsolidated joint venture 5,250 5,250 Adjusted EBITDA from unconsolidated joint venture operations 21,100 21,350 Adjusted EBITDA $ 111,665 $ 113,215 11 Supplemental Schedules The company has included supplemental schedules as an attachment to this press release in order to provide additional disclosure and financial information for the benefit of the company's stakeholders. 12 HERSHA HOSPITALITY TRUST KEY PERFORMANCE INDICATORS June 30, 2007 (Unaudited) CONSOLIDATED HOTELS: (Recorded from date of acquisition or investment) (2007 Includes 57 Hotels 2006 includes 41 Hotels) (2007 Includes 57 Hotels 2006 includes 41 Hotels) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 % Variance 2007 2006 % Variance Rooms Available 578,868 395,501 1,143,328 734,938 Rooms Occupied 462,531 308,778 828,810 523,870 Occupancy 79.90 % 78.07 % 2.3 % 72.49 % 71.28 % 1.7 % Average Daily Rate (ADR) $ 130.21 $ 114.19 14.0 % $ 125.30 $ 108.61 15.4 % Revenue Per Available Room (RevPAR) $ 104.04 $ 89.15 16.7 % $ 90.83 $ 77.42 17.3 % Room Revenues $ 60,223,978 $ 35,260,531 $ 103,847,392 $ 56,896,337 Food & Beverage $ 1,891,762 $ 2,133,964 $ 3,480,183 $ 3,874,111 Other Revenues $ 1,362,156 $ 831,695 $ 2,540,622 $ 1,384,484 Total Revenues $ 63,477,897 $ 38,226,190 $ 109,868,197 $ 62,154,932 Discontinued Assets $ 0 $ 1,595,642 $ 0 $ 3,550,315 EBITDA $ 25,752,046 $ 15,091,543 $ 40,116,010 $ 21,483,426 EBITDA Margin 40.6 % 39.5 % 36.5 % 34.6 % EBITDA Margin Growth 1.09 % 1.95 % SAME STORE CONSOLIDATED HOTELS: (Includes 35 Hotels for both 2007 and 2006) (Includes 28 Hotels for both 2007 and 2006) (Owned for the entire reporting period) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 % Variance 2007 2006 % Variance Rooms Available 366,912 366,912 549,923 550,059 Rooms Occupied 293,856 288,536 391,384 389,600 Occupancy 80.09 % 78.64 % 1.8 % 71.17 % 70.83 % 0.5 % Average Daily Rate (ADR) $ 127.50 $ 119.35 6.8 % $ 121.04 $ 112.65 7.5 % Revenue Per Available Room (RevPAR) $ 102.12 $ 93.86 8.8 % $ 86.14 $ 79.79 8.0 % Room Revenues $ 37,467,865 $ 34,437,058 $ 47,372,821 $ 43,886,540 Food & Beverage $ 1,441,165 $ 1,492,815 $ 2,062,072 $ 2,059,749 Other Revenues $ 801,480 $ 760,315 $ 949,269 $ 954,120 Total Revenues $ 39,710,510 $ 36,690,187 $ 50,384,162 $ 46,900,409 Discontinued Assets $ 0 $ 1,595,642 $ 0 $ 3,550,315 EBITDA $ 15,884,043 $ 14,972,144 $ 17,599,827 $ 16,512,941 EBITDA Margin 40.0 % 40.8 % 34.9 % 35.2 % EBITDA Margin Growth -0.81 % -0.28 % SAME STORE HOTELS: (Includes 49 Hotels for both 2007 and 2006) (Includes 42 Hotels for both 2007 and 2006) (Owned for the entire reporting period) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 % Variance 2007 2006 % Variance Rooms Available 573,482 573,369 886,764 886,787 Rooms Occupied 446,176 441,891 625,506 626,572 Occupancy 77.80 % 77.07 % 0.9 % 70.54 % 70.66 % -0.2 % Average Daily Rate (ADR) $ 131.57 $ 123.84 6.2 % $ 123.92 $ 116.39 6.5 % Revenue Per Available Room (RevPAR) $ 102.37 $ 95.44 7.3 % $ 87.41 $ 82.24 6.3 % Room Revenues $ 58,704,635 $ 54,723,661 $ 77,515,803 $ 72,929,693 Food & Beverage $ 7,588,861 $ 7,949,933 $ 9,060,642 $ 9,658,607 Other Revenues $ 2,796,390 $ 2,696,630 $ 4,313,339 $ 4,181,888 Total Revenues $ 69,089,886 $ 65,370,224 $ 90,889,784 $ 86,770,188 Discontinued Assets $ 0 $ 1,595,642 $ 0 $ 3,550,315 EBITDA $ 23,859,374 $ 22,148,295 $ 26,617,351 $ 24,935,604 EBITDA Margin 34.5 % 33.9 % 29.3 % 28.7 % EBITDA Margin Growth 0.65 % 0.55 % ALL HOTELS INCLUDING JOINT VENTURE ASSETS: (Recorded from date of acquisition or investment) (2007 Includes 72 Hotels 2006 Includes 55 Hotels) (2007 Includes 72 Hotels 2006 Includes 55 Hotels) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 % Variance 2007 2006 % Variance Rooms Available 818,562 617,102 1,613,014 1,158,257 Rooms Occupied 642,478 474,663 1,152,267 823,341 Occupancy 78.49 % 76.92 % 2.0 % 71.44 % 71.08 % 0.5 % Average Daily Rate (ADR) $ 134.78 $ 122.20 10.3 % $ 129.43 $ 116.68 10.9 % Revenue Per Available Room (RevPAR) $ 105.79 $ 94.00 12.5 % $ 92.46 $ 82.94 11.5 % Room Revenues $ 86,591,787 $ 58,005,778 $ 149,137,428 $ 96,064,913 Food & Beverage $ 8,039,458 $ 8,591,082 $ 14,831,137 $ 14,859,874 Other Revenues $ 3,410,857 $ 2,784,388 $ 6,416,879 $ 5,002,790 Total Revenues $ 98,042,101 $ 69,381,248 $ 170,385,444 $ 115,927,578 Discontinued Assets $ 0 $ 1,595,642 $ 0 $ 3,550,315 EBITDA $ 36,579,500 $ 23,516,783 $ 55,694,090 $ 33,543,223 EBITDA Margin 37.3 % 33.9 % 32.7 % 28.9 % EBITDA Margin Growth 3.41 % 3.75 % 13 Hersha Hospitality Trust Total Portfolio June 30, 2007 (Dollars in thousands) Name Rooms Year Opened/Complete Renovation Acquisition Date Debt Balance as of 06/30/07 Ownership % Hersha Preferred Equity Return Marriott 1. Mystic, CT 285 2001 8/9/2005 $ 33,533 66.7 % 8.50 % 2. Hartford, CT 409 2005 2/8/2006 $ 45,000 15.0 % 8.50 % Hilton 3. Hartford, CT 392 2005 10/6/2005 $ 22,000 8.8 % 8.50 % Courtyard 4. Alexandria 203 2006 09/29/06 $ 25,000 100.0 % 5. Scranton 120 1996 2/1/2006 $ 6,300 100.0 % 6. Langhorne, PA 118 2002 1/3/2006 $ 15,575 100.0 % 7. Brookline/Boston, MA 188 2003 6/16/2005 $ 38,913 100.0 % 8. Norwich, CT 144 1997 8/9/2005 $ 9,400 66.7 % 8.50 % 9. South Boston, MA 164 2005 7/1/2005 $ 16,200 50.0 % 10.00 % 10. Wilmington, DE 78 1999 6/17/2005 $ 8,000 100.0 % 11. Warwick, RI 92 2003 8/9/2005 $ 6,450 66.7 % 8.50 % 2. Ewing/Princeton, NJ 130 2004 7/1/2004 $ 13,500 50.0 % 11.00 % Hampton Inn 13. Farmingville 161 2002 9/6/2006 $ 15,237 100.0 % 14. Philadelphia, PA 250 2001 2/15/2006 ( *) 80.0 % 9.00 % 15. Chelsea/Manhattan, NY 144 2003 8/29/2003 $ 36,000 100.0 % 16. Linden, NJ 149 2003 10/1/2003 $ 9,724 100.0 % 17. Hershey, PA 110 1999 1/1/2000 $ 3,253 100.0 % 18. Carlisle,PA 95 1997 1/26/1999 $ 3,602 100.0 % 19. Danville, PA 72 1998 9/1/1999 $ 2,280 100.0 % 20. Selinsgrove, PA 75 1996 1/26/1999 $ 3,009 100.0 % 21. Herald Square, Manhattan, NY 136 2005 4/1/2005 $ 26,500 100.0 % 22. Seaport, NY 65 2006 2/1/2007 $ 19,250 100.0 % Residence Inn 23. North Dartmouth, MA 96 2002 5/1/2006 $ 8,852 100.0 % 24. Tysons Corner, VA 96 1984 2/2/2006 $ 9,347 100.0 % 25. Danbury, CT 78 1999 8/9/2005 $ 8,050 66.7 % 8.50 % 26. Framingham, MA 125 2000 3/26/2004 $ 9,126 100.0 % 27. Greenbelt, MD 120 2002 7/16/2004 $ 12,423 100.0 % 28. Mystic, CT 133 1996 09/15/2005 $ 7,766 66.7 % 8.50 % 29. Southington, CT 94 2002 8/9/2005 $ 10,950 44.7 % 8.50 % 30. Williamsburg, VA 108 2002 11/22/2005 $ 8,070 75.0 % 12.00 % 31. Norwood, MA 96 2006 7/27/2006 ( *) 100.0 % 32. Langhorne, PA 100 2007 1/8/2007 ( *) 100.0 % 33. Carlisle, PA 78 2007 1/10/2007 $ 7,000 100.0 % Summerfield Suites 34. White Plains, NY 159 2000 12/28/2006 $ 33,030 100.0 % 35. Bridgewater, NJ 128 1998 12/28/2006 $ 14,492 100.0 % 36. Gaithersburg, MD 140 1998 12/28/2006 $ 13,720 100.0 % 37. Pleasant Hill, CA 142 2003 12/28/2006 $ 20,160 100.0 % 38. Pleasanton, CA 128 1998 12/28/2006 $ 14,490 100.0 % 39. Scottsdale, AZ 164 1999 12/28/2006 $ 16,778 100.0 % 40. Charlotte, NC 144 1989 12/28/2006 $ 7,330 100.0 % Homewood Suites 41. Glastonbury, CT 136 2006 6/15/2006 $ 12,919 48.0 % 10.00 % Holiday Inn Express 42. Hauppauge 133 2001 09/01/06 $ 10,038 100.0 % 43. Cambridge, MA 112 1997 05/03/06 $ 8,487 100.0 % 44. Hershey, PA 85 1997 1/26/1999 $ 4,286 100.0 % 45. New Columbia, PA 81 1997 1/26/1999 $ 1,641 100.0 % 46. Malvern, PA 88 2004 5/24/2005 $ 4,070 100.0 % 47. Oxford Valley, PA 88 2004 5/26/2005 $ 6,550 100.0 % 48. South Boston, MA 118 1998 10/7/2005 $ 6,113 50.0 % 10.00 % 49. Chester, NY 80 2006 1/25/2007 $ 6,700 100.0 % 50. Madison Square Garden 228 2006 2/1/2007 $ 55,000 50.0 % Hilton Garden Inn 51. JFK Airport, NY 188 2005 2/16/2006 $ 21,000 100.0 % 52. Edison, NJ 132 2003 10/1/2003 $ 7,779 100.0 % 53. Glastonbury, CT 150 2003 11/13/2003 $ 13,500 48.0 % 11.00 % 54. Gettysburg, PA 88 2004 7/23/2004 $ 5,192 100.0 % Springhill Suites 55. Waterford, CT 80 1998 8/9/2005 $ 6,335 66.7 % 8.50 % 56. Williamsburg, VA 120 2002 11/22/2005 $ 5,495 75.0 % (a. ) Holiday Inn Express & Suites 57. Harrisburg, PA 77 1997 9/1/1999 ( *) 100.0 % 58. King of Prussia, PA 155 2004 5/23/2005 $ 12,950 100.0 % Four Points - Sheraton 59. Revere/Boston, MA 180 2001 3/11/2004 $ 8,415 55.0 % 12.00 % Mainstay 60. Valley Forge, PA 69 2000 6/1/2001 ( *) 100.0 % 61. Frederick, MD 72 2001 1/1/2002 $ 3,500 100.0 % Holiday Inn (HICC) 62. Harrisburg, PA 196 1970 1/26/1999 $ 3,100 100.0 % Comfort Inn 63. North Dartmouth, MA 84 1986 05/01/06 $ 3,171 100.0 % 64. Harrisburg, PA 81 1998 1/26/1999 $ 2,188 100.0 % 65. Frederick, MD 73 2004 5/27/2004 $ 2,627 100.0 % Fairfield Inn 66. Mt. Laurel, NJ 118 1998 1/3/2006 $ 7,400 100.0 % 67. Bethlehem, PA 103 1997 1/3/2006 $ 6,225 100.0 % 68. Laurel, MD 109 1999 1/31/2005 ( *) 100.0 % Hawthorne Suites 69. Franklin, MA 100 1999 4/25/2006 $ 8,500 100.0 % Independent 70. Inn at Wilmington 71 1999 6/17/2005 $ 4,730 100.0 % 71. 373 Fifth Avenue 70 2007 6/1/2007 $ 22,000 100.0 % Sleep Inn 72. Valley Forge, PA 87 2000 6/1/2001 ( *) 100.0 % TOTAL 9,261 (a.) - Preferred Return tier of 10% during 2007 and then 12% preferred return thereafter (*) - Asset is encumbered by the Company's credit facility 14 Hersha Hospitality Trust 2007 Acquisition Activity June 30, 2007 (Dollars in thousands) Name Rooms Year Opened/ Complete Renovation Acquisition Date Purchase Price Debt Balance Ownership % HERSHA % OF ACQUISITIONS HERSHA % OF DEBT Hersha Preferred Equity Return 1 Residence Inn - Langhorne, PA (*) 100 2007 01/08/2007 $ 15,500 $ 0 100.0 % $ 15,500 $ 0 N/A 2 Residence Inn - Carlisle, PA 78 2007 01/10/2007 $ 9,945 $ 7,000 100.0 % $ 9,945 $ 7,000 N/A 3 Holiday Inn Express - Chester, NY 80 2006 01/25/2007 $ 9,200 $ 6,700 100.0 % $ 9,200 $ 6,700 N/A 4 Hampton Inn Seaport 65 2006 02/01/2007 $ 27,625 $ 19,250 100.0 % $ 27,625 $ 19,250 N/A 5 Holiday Inn Express - Madison Square Garden, NY 228 2006 02/01/2007 $ 85,500 $ 55,000 50.0 % $ 42,750 $ 27,500 N/A 6 Hotel 373 and Starbucks Leasehold, Manhattan, NY 70 2007 06/01/2007 $ 34,000 $ 22,000 100.0 % $ 34,000 $ 22,000 N/A Sub-Total 621 $ 181,770 $ 109,950 $ 139,020 $ 82,450 (*) - Encumbered by the Company's credit facility. 15 Hersha Hospitality Trust Mortgages and Notes Payable June 30, 2007 Consolidated Properties 06/30/07 Fixed Rate Balance Capped or Fixed Rate 06/30/07 Floating Rate Balance Floating Rate Maturity Four Points Sheraton - Revere, MA (SBA Loan) $ 549,921 4.00 % 01/2032 Courtyard - Brookline, MA $ 38,913,000 5.35 % 07/2015 Summerfield Suites - White Plains, NY $ 33,030,000 5.59 % 01/2017 Summerfield Suites - Pleasant Hill, CA $ 20,160,000 5.59 % 01/2017 Summerfield Suites - Scottsdale, AZ $ 16,778,000 5.59 % 01/2017 Summerfield Suites - Bridgewater, NJ $ 14,492,000 5.59 % 01/2017 Summerfield Suites - Pleasanton, CA $ 14,490,000 5.59 % 01/2017 Summerfield Suites - Gaithersburg, MD $ 13,720,000 5.59 % 01/2017 Summerfield Suites - Charlotte, NC $ 7,330,000 5.59 % 01/2017 Holiday Inn Express - Chester, NY $ 6,700,000 5.63 % 03/2017 Residence Inn - North Dartmouth, MA $ 8,852,232 5.67 % 07/2015 Holiday Inn Express - Hauppauge, NY $ 10,038,365 5.70 % 03/2015 Courtyard - Langhorne, PA $ 15,575,000 5.75 % 02/2016 Fairfield Inn & Suites - Mt. Laurel, NJ $ 7,400,000 5.75 % 02/2016 Fairfield Inn & Suites - Bethlehem, PA $ 6,225,000 5.75 % 02/2016 Hilton Garden Inn - JFK Airport, NY $ 21,000,000 5.82 % 04/2017 Courtyard - Scranton, PA $ 6,300,000 5.83 % 02/2016 Hampton Inn - Herald Square, NY $ 26,500,000 6.09 % 04/2016 Hampton Inn - Chelsea, NY $ 36,000,000 6.24 % 10/2016 Courtyard - Alexandria, VA $ 25,000,000 6.25 % 10/2016 Hampton Inn - Linden, NJ $ 9,724,231 6.25 % 10/2008 Hilton Garden Inn - Edison, NJ $ 7,779,453 6.25 % 10/2008 Residence Inn - Greenbelt, MD $ 12,423,121 6.25 % 10/2014 Residence Inn - Williamsburg, VA $ 8,070,264 6.32 % 01/2013 Springhill Suites - Williamsburg, VA $ 5,494,797 6.32 % 01/2013 Holiday Inn Express & Suites - King of Prussia, PA $ 12,950,000 6.33 % 06/2016 Holiday Inn Express - Malvern, PA $ 4,070,000 6.33 % 06/2016 Holiday Inn Express - Langhorne, PA $ 6,550,000 6.33 % 06/2016 Courtyard - Wilmington, DE $ 8,000,000 6.33 % 06/2016 Independent Hotel - Wilmington, DE $ 4,730,000 6.33 % 06/2016 Hampton Inn - Seaport, NY $ 19,250,000 6.36 % 10/2016 Residence Inn - Framingham, MA $ 9,126,140 6.38 % 07/2019 Hawthorn Suites - Franklin, MA $ 8,500,000 6.40 % 05/2016 Hampton Inn - Brookhaven, NY $ 15,237,307 6.41 % 07/2014 Four Points Sheraton - Revere, MA $ 7,864,739 6.73 % 07/2009 Land - 41st Street, Manhattan, NY $ 12,100,000 6.50 % 08/2009 Comfort Inn - North Dartmouth, MA $ 3,171,232 6.55 % 05/2016 Residence Inn - Tyson's Corner, VA $ 9,346,633 6.52 % 08/2013 Hilton Garden Inn - Gettysburg, PA $ 5,192,210 6.62 % 09/2009 Mainstay Suites and Comfort Inn - Frederick, MD $ 6,126,863 7.75 % 12/2012 Hampton Inn - Carlisle, PA $ 3,601,866 8.94 % 04/2010 Hampton Inn - Selinsgrove, PA $ 3,009,154 8.94 % 04/2010 Holiday Inn Express - Hershey, PA $ 4,285,764 8.94 % 04/2010 Hampton Inn - Danville, PA $ 2,279,662 8.94 % 04/2010 HICC - New Cumberland, PA $ 3,100,340 8.94 % 04/2010 Comfort Inn - West Hanover, PA $ 2,188,475 8.94 % 04/2010 Holiday Inn Express - New Columbia, PA $ 1,641,357 8.94 % 04/2010 Original Issue Premium - Hampton Seaport $ 935,155 10/2016 Note Payable Lodgeworks $ 244,759 01/2017 Hotel 373 - Manhattan, NY $ 22,000,000 30 Day LIBOR + 2.00% 04/2009 Holiday Inn Express - Cambridge, MA $ 8,486,569 PRIME minus 0.75% 09/2009 Residence Inn - Carlisle, PA $ 7,000,000 PRIME minus 0.75% 01/2010 Hampton Inn - Hershey, PA $ 3,252,688 30 Day LIBOR + 2.75% 06/2014 Land - 8th Avenue $ 13,250,000 PRIME + 0.75% 07/2008 Trust Preferred Tranche I $ 25,774,000 7.34 % 05/2035 Trust Preferred Tranche II $ 25,774,000 7.17 % 06/2035 Sub-Total $ 577,595,041 $ 53,989,257 Total Consolidated Mortgage Debt $ 631,584,298 Unconsolidated Joint Ventures Courtyard - Ewing, NJ $ 13,500,000 5.54 % 08/2012 Courtyard - Norwich, CT $ 9,400,000 5.63 % 08/2015 Springhill Suites - Waterford, CT $ 6,335,000 5.63 % 08/2015 Residence Inn - Southington, CT $ 10,950,000 5.63 % 08/2015 Residence Inn - Danbury, CT $ 8,050,000 5.63 % 08/2015 Courtyard - Warwick, RI $ 6,450,000 5.63 % 08/2015 Hilton Garden Inn - Glastonbury, CT $ 13,500,000 5.98 % 03/2016 HIEXP - Madison Square Garden, NY $ 55,000,000 6.50 % 11/2016 HIEXP - South Boston $ 6,112,868 6.75 % 01/2015 Residence Inn - Mystic, CT $ 7,765,732 6.89 % 02/2014 Marriott - Mystic, CT $ 24,532,706 6.98 % 11/2010 Marriott - Mystic, CT (Mezzanine Loan) $ 9,000,000 8.55 % 11/2010 Homewood Suites Glastonbury $ 12,919,227 7.50 % 09/2008 Courtyard - South Boston, MA $ 16,200,000 30 Day LIBOR + 2.25% 10/2009 Hilton - Hartford, CT $ 22,000,000 30 Day LIBOR + 2.75% 11/2009 Marriott - Hartford, CT $ 45,000,000 30 Day LIBOR + 2.90% 02/2010 Sub-Total $ 183,515,533 $ 83,200,000 Total Unconsolidated Joint Venture Debt $ 266,715,533 16 HERSHA HOSPITALITY TRUST PORTFOLIO INFORMATION June 30, 2007 HOTELS BY REGION No. of Properties No. of Rooms Connecticut 10 1,901 New York City Metro 13 1,773 Philadelphia Metro 14 1,533 Boston Metro 11 1,355 Central PA 11 1,080 Washington DC Metro 7 813 CA/AZ Metro 3 434 Mid-Atlantic 3 372 All Regions 72 9,261 PROPERTY TYPE No. of Properties No. of Rooms Suburban 36 4,007 Urban 13 2,356 Small Metro 19 2,256 Airport 4 642 All Types 72 9,261 HOTELS BY SEGMENT TYPE No. of Properties No. of Rooms Upper Upscale 3 1,086 Upscale Transient 15 1,995 Upscale Extended-Stay 20 2,365 Midscale 34 3,815 All Segments 72 9,261 17 Hersha Hospitality Trust Development Loans Receivable June 30, 2007 Hotel Property Borrower Principal Outstanding 6/30/2007 Interest Rate Maturity Date Sheraton - JFK Airport, NY Risingsam Hospitality, LLC $ 10,016,000 10.0 % September 30, 2007 Holiday Inn Express - 29th Street, NY Brisam Management, LLC 15,000,000 10.0 % May 30, 2008 Hilton Garden Inn - New York, NY York Street LLC 15,000,000 11.0 % July 1, 2008 Hampton Inn & Suites - West Haven, CT 44 West Haven Hospitality, LLC 2,000,000 10.0 % October 9, 2007 Hampton Inn - Smithfield, RI 44 Hersha Smithfield, LLC 2,000,000 10.0 % October 9, 2007 Homewood Suites - Newtown Square, PA Reese Hotels, LLC 700,000 11.0 % June 1, 2008 $ 44,716,000 Land Lease Boutique Hotel - 39th and 8th Avenue, NY H Eight Avenue Associates, LLC $ 9,065,000 10.0 % June 28, 2031 Boutique Hotel - 41st and 9th Avenue, NY H Forty First Street, LLC $ 9,882,000 10.0 % July 28, 2031 Boutique Hotel - Nevins St., Brooklyn, NY H Nevins Street Associates, LLC $ 4,338,000 10.0 % June 11, 2032 18 Hersha Hospitality Trust Enterprise Value June 30, 2007 (Dollars in thousands) June 30, 2007 Cash $ 9,571 Line of Credit 48,800 Mortgages and Notes Payable - Consolidated Assets 580,036 Less:JV Portion of Mortgages Payable for Consolidated JV Assets (11,378 ) Mortgages Payable - HT Portion of Unconsolidated JV Assets 119,381 Trust Preferred Securities 51,548 Series A Preferred Shares 60,000 Operating Partnership Units (5,570,186 @ $11.82*) 65,840 Class A Common Shares (40,986,779 @ $11.82*) 484,464 ENTERPRISE VALUE @ June 30, 2007 $ 1,389,120 * - Stock price as of June 30, 2007 19 HERSHA HOSPITALITY TRUST Unconsolidated Joint Venture EBITDA (in thousands, except shares and per share data) Courtyard Ewing Hilton Garden Inn Glastonbury Homewood Suites Glastonbury Courtyard South Boston Holiday Inn Express South Boston Mystic Partners Holiday Inn Express Chelsea TOTAL Hersha Ownership 50.0 % 48.0 %* 48.0 %* 50.0 % 50.0 % (66.7%,15%,8.8 %) 50.0 % Hersha Participating Preferred % 10.0 % 11.0 % 10.0 % 10.0 % 10.0 % 8.5 % N/A THREE MONTHS ENDED JUNE 30, 2007 Joint Venture Net Income $ 167 $ 116 $ (38 ) $ 331 $ 234 $ (910 ) $ 868 $ 768 Hotel Cash Available for Distribution Hotel EBITDA $ 556 $ 441 $ 392 $ 868 $ 402 $ 5,280 $ 2,469 $ 10,408 Debt Service (196 ) (125 ) (321 ) (350 ) (152 ) (3,856 ) (1,600 ) (6,600 ) Other (57 ) (58 ) (34 ) (59 ) (46 ) 947 (169 ) 524 Cash Available for Distribution $ 303 $ 258 $ 37 $ 459 $ 204 $ 2,371 $ 700 $ 4,332 EBITDA Hersha Income from Unconsolidated JV $ 82 $ 55 $ (2 ) $ 381 $ 138 $ 652 $ 435 $ 1,741 Addback: Step up and Outside Basis Amortization 1 1 2 15 29 403 - 451 Adjustment for interest in interestexpense, depreciation andamortization of unconsolidated joint venture 195 156 392 472 235 4,092 800 6,341 Hersha EBITDA from Unconsolidated JV $ 278 $ 212 $ 392 $ 868 $ 402 $ 5,147 $ 1,235 $ 8,533 SIX MONTHS ENDED JUNE 30, 2007 Joint Venture Net Income $ 145 $ 133 $ (445 ) $ 19 $ 85 $ (3,605 ) $ 861 $ (2,807 ) Hotel Cash Available for Distribution Hotel EBITDA $ 916 $ 869 $ 420 $ 1,089 $ 420 $ 8,115 $ 3,305 $ 15,134 Debt Service (387 ) (405 ) (643 ) (696 ) (306 ) (5,775 ) (2,443 ) (10,655 ) Other (100 ) (104 ) (54 ) (81 ) (67 ) (593 ) (240 ) (1,239 ) Cash Available for Distribution $ 429 $ 360 $ (277 ) $ 312 $ 47 $ 1,747 $ 622 $ 3,240 EBITDA Hersha Income from Unconsolidated JV $ 71 $ 62 $ (3 ) $ 134 $ 9 $ 246 $ 385 $ 904 Addback: Step up and Outside Basis Amortization 1 1 3 32 57 805 46 945 Adjustment for interest in interestexpense, depreciation and amortization of unconsolidated joint venture 386 320 420 923 354 6,959 1,222 10,583 Hersha EBITDA from Unconsolidated JV $ 458 $ 383 $ 420 $ 1,089 $ 420 $ 8,010 $ 1,653 $ 12,432 *On April 1, 2007 we increased our ownership in the Hilton Garden Inn Glastonbury and the Homewood Suites Glastonbury to 48%.Prior to April 1, 2007 we owned a 40% interest in these two properties. 20
